                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ELIZABETH SMITH,                             )
                                             )
                      Plaintiff,             )
       v.                                    )       No. 2:19-cv-00310-GZS
                                             )
ROBERT P. SMITH, et al.,                     )
                                             )
                      Defendants             )


                              ORDER ON PENDING MOTION


       Before the Court is the pro se Plaintiff’s Emergency Motion (ECF No. 14), which
she hand delivered to the Clerk’s Office on August 29, 2019. The Court construes the
Motion as seeking additional time to file a notice of appeal of this Court’s Order Affirming
the Recommended Decision (ECF No. 11) and the Judgment (ECF No. 12), which were
both entered on August 19, 2019.
       To the extent the Motion invokes Federal Rule of Appellate Procedure 4(a)(5), the
Court GRANTS Plaintiff an additional thirty-day extension, which means that she must
file a notice of appeal on or before October 18, 2019. The Clerk is directed to include in
the mailing of this Order additional copies of both ECF Nos. 11 & 12. As noted on the
docket, these items were previously mailed to Plaintiff but subsequently returned as
undeliverable. See ECF No. 13. Given this returned mailing and Plaintiff’s noted
disabilities, the Court finds good cause to extend the time for filing the notice of appeal.
To the extent Plaintiff’s Motion requests additional relief, the Court finds those requests
MOOT in light of the extension granted.
       SO ORDERED.
                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 3rd day of September, 2019.
